       Case: 1:19-cr-00003-DAP Doc #: 15 Filed: 03/11/19 1 of 2. PageID #: 42



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                       :       CASE NO. 1:19CR003
                                                :
                Plaintiff,                      :
                                                :       JUDGE DAN A. POLSTER
        vs.                                     :
                                                :
THOMAS J. CLOSE,                                :       DEFENDANT’S UNOPPOSED
                                                :       MOTION TO CONTINUE
                Defendant.                      :


        Defendant, through counsel, respectfully moves this Honorable Court for a continuance of

the trial, and all other dates/deadlines in the pretrial order. At today’s hearing, the parties discussed

the need for a continue based on the interest of justice. Due to the voluminous amount of forensic

at issue in this case, both the defense and the government need additional time. There is a 5

Terrabyte hard drive at issue plus several other devices that need forensic evaluation. At today’s

hearing, a date was suggested for May 20, 2019 at 11:30 a.m. to hold another status conference to

determine where the case stands. That date works for all parties. Therefore, a continuance is

requested. The ends of justice served by granting this motion outweigh the best interests of the

public and Mr. Close in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

        Defense counsel has discussed this matter with Assistant U.S. Attorney Carol Skutnik.

She stated that the government has no objection to this motion.

        For these reasons Mr. Close requests that the Court grant this motion.




                                                    1
       Case: 1:19-cr-00003-DAP Doc #: 15 Filed: 03/11/19 2 of 2. PageID #: 43



                                               Respectfully submitted,

                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928

                                               /s/ Jeffrey B. Lazarus
                                               JEFFREY B. LAZARUS
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0079525
                                               Office of the Federal Public Defender
                                               1660 West Second Street, Suite 750
                                               Cleveland, OH 44113
                                               (216)522-4856 Fax:(216)522-4321
                                               E-mail: jeffrey_lazarus@fd.org


                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/ Jeffrey B. Lazarus
                                               JEFFREY B. LAZARUS (#0079525)
                                               Assistant Federal Public Defender




                                                  2
